Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00566-CV

                IN THE INTEREST OF A.H., A.W., and A.L.W., Children

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-PA-02438
                     Honorable Linda A. Rodriguez, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ AND JUSTICE
                              VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. The motion to withdraw filed by appellant’s counsel is DENIED.

      SIGNED April 7, 2021.


                                             ________________________
                                             Liza A. Rodriguez, Justice